FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,               
                  Plaintiff-Appellee,
                 v.                           No. 06-50485
EARL ANTHONY NEVILS, a/k/a EARL
NEVILS, JR., EARL BOWMAN, EARL                 D.C. No.
                                            CR-03-01269-CBM
JOHNSON, ALFRED JOHNSON,
                                                ORDER
“BABYCRIPTOE”, “LILAMIGO” and
“BABY FROG,”
              Defendant-Appellant.
                                        
                     Filed June 16, 2009


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             7409
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.